          Case 1:20-cv-09183-AJN Document 37 Filed 02/08/21 Page 1 of 1




FEBRUARY 8, 2021                                                                                                 SALVATORE C. BADALA
                                                                                                 NAPOLI SHKOLNIK PLLC, ATTORNEYS AT LAW
                                                                                                       400 BROADHOLLOW ROAD, SUITE 350
                                                                                                                        MELVILLE, NY11747




BY ECF

Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007-1312

        Re:     Emergency Physician Services of New York, Buffalo et al., v. UnitedHealth Group, Inc., et al.,
                Case 1:20-cv-09183

Dear Judge Nathan:

We write on behalf of all Plaintiffs in this matter, pursuant to Section 3.F. of Your Honor’s
Individual Practices in Civil Cases, to alert the Court and Defendants that Plaintiffs will rely on the
Complaint (ECF No. 1) and will file their oppositions to Defendants’ Motions to Dismiss (ECF
Nos. 28, 29 & 30) on or before February 25, 2021, pursuant to this Court’s October 5, 2020 Order
(ECF No. 23).

Respectfully submitted,

/s/ Salvatore C. Badala

Salvatore C. Badala
Partner
Napoli Shkolnik PLLC

CC:     All counsel of record (via ECF)




                                                      NAPOLILAW.COM

                          360 LEXINGTON AVENUE, 11 TH FLOOR, NEW YORK, NY 10017 | (212) 397-1000
                                            A New York Professional Limited Liability Company.
